UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

                                             )
 DAVID DEBENEDETTO, et al.,                  )
                                             )
                    Plaintiffs,              )
                                             )
         v.                                  )       Case No. 1:16-cv-02429-TSC
                                             )
 THE ISLAMIC REPUBLIC OF IRAN                )
                                             )
              AND                            )
                                             )
 THE IRANIAN MINISTRY                        )
 INFORMATION AND SECURITY                    )
                                             )
                    Defendants.              )
                                             )

                                   MEMORANDUM OPINION

       Presently before the court is a motion for the entry of final judgment by Plaintiffs Melvin

Rich, as representative of the Estate of Mabel Rich, and Dawn Webb, as representative of the

Estate of Donald Webb. (ECF No. 43.) Plaintiffs are estate representatives of deceased relatives

of American servicemembers killed in the 1983 bombing of the U.S. Marine Barracks in Beirut,

Lebanon. Plaintiffs have sued the Islamic Republic of Iran and Iranian Ministry of Information

and Security for their roles in the bombing under the state-sponsored terrorism exception in the

Foreign Sovereign Immunities Act, 28 U.S.C. § 1605A.

       This court previously entered extensive findings of fact and conclusions of law

addressing Iran’s liability for Plaintiffs’ injuries—leaving only the quantum of damages

unresolved. (See ECF No. 24.) The court-appointed Special Master subsequently filed reports

reflecting his recommendations on Plaintiffs’ damages. (See ECF Nos. 29–35.) Plaintiff did not

object to those findings.



                                                    1
       The court previously entered a partial final judgment, pursuant to Rule 54(b) of the

Federal Rules of Civil Procedure. (ECF No. 38.) In accordance with the Special Master’s

damages recommendations, the court held the claims brought on behalf of the Estates of Mabel

Rich and Donald Webb in abeyance pending the issuance of letters of administration for each

Estate. (ECF No. at 37 at 7–8.) Letters of administration have since been issued for the Estates

of Mabel Rich and Donald Webb and filed with the court. (ECF No. 43, Exs. A, B.)

       At Plaintiffs’ request, the court delayed issuing final judgment on Plaintiffs’ claims

pending the Supreme Court’s decision in Opati v. Republic of Sudan, 140 S. Ct. 1601 (2020).

On May 20, 2020, Plaintiffs informed the court that the Opati decision confirms the availability

of punitive damages to Plaintiffs. (ECF No. 45.)

       Based on the foregoing and in accordance with the court’s February 19, 2020

Memorandum Opinion adopting the Special Master’s recommendations and finding that a ratio

of 3.44 punitive damages to compensatory damages was appropriate, (ECF No. 37 at 7),

Plaintiffs’ motion for the entry of default judgment as to the Estates of Mabel Rich and Donald

Webb will be GRANTED. Furthermore, Plaintiffs shall be awarded $5,600,000.00 in

compensatory damages and $19,264,000 in punitive damages, for a total award of $24,864,000

to be distributed as follows:

     Plaintiff            Pain and          Solatium             Economic           Punitive
                          Suffering
 Estate of Donald    --                 $600,000.00         --                  $2,064,000.00
 Webb
 Estate of Mabel     --                 $5,000,000.00       --                  $17,200,000.00
 Rich




                                                    2
The court will issue an order accordingly.

Date: December 9, 2020

                                             Tanya S. Chutkan
                                             TANYA S. CHUTKAN
                                             United States District Judge




                                             3